In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00349-CV
        ___________________________

IN THE INTEREST OF F.S. AND H.R., CHILDREN



     On Appeal from the 393rd District Court
             Denton County, Texas
          Trial Court No. 18-2535-393


   Before Sudderth, C.J.; Bassel and Womack, JJ.
  Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Mother M.R. appeals the termination of her parental rights to her

children, H.R. and F.S.        See Tex. Fam. Code Ann. § 161.001.       Mother’s court-

appointed appellate counsel filed a motion to withdraw as counsel and a brief in

support of that motion. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967); In

re P.M., 520 S.W.3d 24, 27 (Tex. 2016).        Counsel’s brief and motion meet the

requirements of Anders by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See 386 U.S. at 741–

42, 87 S. Ct. at 1399. Mother filed a response, but she did not demonstrate any

arguable grounds for relief.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re

K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully

reviewed the record and the Anders brief, we agree with counsel that the appeal is

frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing in the record that might

arguably support Mother’s appeal. Accordingly, we affirm the trial court’s judgment.

      We deny Mother’s counsel’s motion to withdraw in light of In re P.M. because

the brief does not show “good cause” other than counsel’s determination that an

appeal would be frivolous. 520 S.W.3d at 27 (“[A]n Anders motion to withdraw

brought in the court of appeals, in the absence of additional grounds for withdrawal,
                                           2
may be premature.”); In re A.M., 495 S.W.3d 573, 582–83 (Tex. App.—Houston [1st

Dist.] 2016, pet. denied) (noting that since In re P.M. was handed down, “most courts

of appeals affirming parental termination orders after receiving Anders briefs have

denied the attorney’s motion to withdraw”). The supreme court has held that in cases

such as this, “appointed counsel’s obligations [in the supreme court] can be satisfied

by filing a petition for review that satisfies the standards for an Anders brief.” P.M.,
520 S.W.3d at 27–28.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: January 23, 2020




                                           3